DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on July 12, 2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on February 3, 2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent No. 10,381,799 to Suzuki et al. (hereinafter “Suzuki”).
In re claim 1, Suzuki discloses a mounting structure for an optical module, see Figures 1-3, the mounting structure comprising: 
a light emitting element (10); 
a submount board comprising carrier (26) on which the light emitting element (10) is mounted; 
a main board comprising substrate (46) on which the submount board (26) is mounted; 
a light guide member (48) provided on the main board (46); and 
a diffraction grating optical coupler (50) provided on the main board (46) and connected to the light guide member (48), 
wherein the submount board (26) and the main board (46) are bonded to each other on a lower surface of the submount board (26) different from an upper surface on which the light emitting element (10) is mounted. See columns 3-4 of Suzuki for further details. 

In re claim 2, the diffraction grating optical coupler (50) is irradiated with light from the light emitting element (10) (col. 4, lines 15-17).

In re claim 3, the submount board (26) is made of silicon (col. 3, lines 61-63).

In re claim 4, the silicon is processed in a predetermined crystal orientation (col. 3, lines 63-67).


In re claims 6-7, Suzuki further teaches a spacer (FIG. 3, 146) as claimed. 

In re claims 8-9, Suzuki further teaches a lens (38) as claimed. 

Claim(s) 1, 2,  and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 9,373,934 to Lin et al. (hereinafter “Lin”).
In re claim 1, Lin discloses a mounting structure for an optical module, see Figures 1A-1D, the mounting structure comprising: 
a light emitting element (132); 
a submount board comprising substrate (124) on which the light emitting element (132) is mounted; 
a main board comprising substrate (110) on which the submount board (124) is mounted; 
a light guide member (114)) provided on the main board (110); and 
a diffraction grating optical coupler (120) provided on the main board (110) and connected to the light guide member (114)), 
wherein the submount board (124) and the main board (110) are bonded to each other on a surface of the submount board (124) different from a surface on which the light emitting element (132) is mounted. See columns 4-6 of Lin for further details. 

In re claim 2, the diffraction grating optical coupler (120) is irradiated with light from the light emitting element (132) (col. 4, lines 36-43; col. 5, lines 1-9).


In re claims 6-7, Lin further teaches a spacer as claimed corresponding to either the pad or ball which bond substrates (110) and (124) together as seen in FIGS. 1A-1D. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above.
In re claim 5, the angle (126) of Lin has the same value as an angle formed between a surface of the main board (110) on which the diffraction grating optical coupler (120) is mounted and the surface of the submount board (124) on which the light emitting element (132) is mounted.  Lin further discloses that his angle (126) ranges between 0 and 90 degrees.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the case at hand, the claimed angle of 54.75 degrees, as recited by claim 5, falls within the range of 0 to 90 degrees disclosed by Lin for his angle (126). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 5 in view of Lin combined with the holding(s) in Wertheim and/or Woodruff.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
July 21, 2022